                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                          CASE NO. 5:19-CV-079-KDB-DCK

 TECHNIBILT, LTD. and TECHNIBILT                        )
 GROUP INSURANCE PLAN,                                  )
                                                        )
                 Plaintiff,                             )
                                                        )
    v.                                                  )       ORDER
                                                        )
 BLUE CROSS AND BLUE SHIELD OF                          )
 NORTH CAROLINA,                                        )
                                                        )
                 Defendant.                             )
                                                        )

         THIS MATTER IS BEFORE THE COURT on the parties’ “Joint Motion To Seal”

(Document No. 67) filed March 1, 2021. This motion has been referred to the undersigned

Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate review is appropriate. Having

carefully considered the motion and the record, the undersigned will grant the motion.

         A party who seeks to seal any pleading must comply with the Local Rules of this Court.

Local Civil Rule(“LCvR”) 6.1 provides in relevant part as follows:

         LCvR. 6.1     SEALED FILINGS AND PUBLIC ACCESS.

                (a)     Scope of Rule. To further openness in civil case
                proceedings, there is a presumption under applicable common law
                and the First Amendment that materials filed in this Court will be
                filed unsealed. This Rule governs any party’s request to seal, or
                otherwise restrict public access to, any materials filed with the Court
                or used in connection with judicial decision- making. As used in this
                Rule, “materials” includes pleadings and documents of any nature
                and in any medium or format.

                (b)    Filing under Seal. No materials may be filed under seal
                except by Court order, pursuant to a statute, or in accordance with a
                previously entered Rule 26(e) protective order.

                (c)    Motion to Seal or Otherwise Restrict Public Access. A




      Case 5:19-cv-00079-KDB-DCK Document 68 Filed 03/02/21 Page 1 of 3
                 party’s request to file materials under seal must be made by formal
                 motion, separate from the motion or other pleading sought to be
                 sealed, pursuant to LCvR 7.1. Such motion must be filed
                 electronically under the designation “Motion to Seal.” The motion
                 must set forth:

                         (1)     A non-confidential description of the
                         material sought to be sealed;
                         (2)     A statement indicating why sealing is
                         necessary and why there are no alternatives to filing
                         under seal;
                         (3)     Unless permanent sealing is sought, a
                         statement indicating how long the party seeks to have
                         the material maintained under seal and how the
                         matter is to be handled upon unsealing; and
                         (4)     Supporting statutes, case law, or other
                         authority.

Local Rule 6.1. It appears that the requirements of Local Rule 6.1(c)(1) through (4) have been

met.

          By the instant motion, the parties note that they have each inadvertently filed the Blue Cross

NC Benefit Booklet applicable to this case without redacting personally identifying information about

a participant that is protected under HIPPA and associated federal regulations. (Document No. 67, p.

1). The parties have not filed a publicly available redacted version of the documents they wish to seal.

See (Document No. 67-1).

          Having considered the factors provided in Local Rule 6.1(c), the Court will grant the

motion to seal. Noting that the time for public response has not run to this motion, the Court will

consider any objection to this Order from non-parties as an objection to the motion, requiring no

additional burden for any non-party under the Federal Rules of Civil Procedure. See Local Rule

6.1(e).

          IT IS, THEREFORE, ORDERED that the parties’ “Joint Motion To Seal” (Document

No. 67) is GRANTED. Document Nos. 37-1 and 42-3 shall be SEALED and remain under SEAL

until otherwise ordered by this Court.

                                                    2
          Case 5:19-cv-00079-KDB-DCK Document 68 Filed 03/02/21 Page 2 of 3
SO ORDERED.


                   Signed: March 1, 2021




                                    3
Case 5:19-cv-00079-KDB-DCK Document 68 Filed 03/02/21 Page 3 of 3
